

115 HR 3013 IH: Help Communities Fight Violent Crime Act
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3013IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Kildee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide funding for Violent Crime Reduction Partnerships in the most violent communities in the
			 United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Help Communities Fight Violent Crime Act. 2.FindingsThe Congress finds as follows:
 (1)Violent crime is endemic in many of our Nation’s great cities. (2)Addressing violent crime is a moral, social, and economic imperative.
 (3)Violent crime infringes on our citizens’ most basic human rights by barring them from realizing their full potential for advancement, happiness, and safety.
 (4)Violent crime hinders the educational, economic and social advancement of citizens and communities. (5)Violent crime imposes staggering economic and other costs on society.
 (6)There are estimates that violent crime imposes nearly $200,000,000,000 per year in direct and intangible costs on our economy in addition to the staggering immeasurable costs it has on victims, families, and communities.
 (7)Violent crime prevents our cities from prospering by discouraging and preventing investment in communities, infrastructure, and businesses.
 (8)Reducing violent crime results in significant savings for cities, States, and the Federal Government.
 (9)Many of our Nation’s most financially troubled cities are also the most violent, so addressing violent crime is requisite to saving failing cities.
 (10)It is impossible to address the financial ails of a city without first addressing violent crime. (11)Arguably the largest purely economic benefit from reducing violent crime is the associated increase in property value.
 (12)There are no citizens of a city or State, only citizens of the United States, and the Federal Government has a responsibility to provide for the safety and security of all citizens.
 (13)The violent crime rate in many cities demonstrates that municipalities and States alone are often incapable of addressing the onslaught of violent crime and suffering; thus, the Federal Government has a duty to help protect the lives of all of its citizens.
 (14)The Federal Government, specifically the Bureau of Alcohol, Tobacco, Firearms and Explosives, has unique capabilities to address violent crime as demonstrated by the success it has had employing Violent Crime Reduction Partnerships.
 (15)Because of the proven success of Violent Crime Reduction Partnerships in stemming violent crime, we need to immediately increase funding for these types of programs to stop the pervasive violence in our communities.
			3.Funding for Violent Crime Reduction Partnerships
 (a)In generalFor the conduct of Violent Crime Reduction Partnerships in the 10 most violent cities in the United States with a population of more than 100,000 individuals, as determined by the Bureau of Alcohol, Tobacco, Firearms and Explosives (in this section referred to as the Bureau), and in any community that is in close proximity to any such city (as determined by the Bureau), there are authorized to be appropriated to the Director of the Bureau not more than $25,000,000 for each of fiscal years 2018 through 2022, in addition to any other amounts authorized to be appropriated for such purpose for any of such fiscal years.
 (b)Authority To transfer funds to other partnership participantsThe Director of the Bureau may transfer funds appropriated under subsection (a) to any other agency or instrumentality of the Federal Government that participates in a Violent Crime Reduction Partnership in which the Bureau participates, solely for the conduct of activities under the Partnership, in such amounts, for such periods, and subject to such other limitations and conditions as the Director deems appropriate.
			